United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2501
                                    ___________

United States of America,                *
                                         *
                   Appellee,             * Appeal from the United States
                                         * District Court for the District
         v.                              * of Nebraska.
                                         *
Daniel Villalobos-Delgado,               *      [UNPUBLISHED]
                                         *
                   Appellant.            *
                                    ___________

                               Submitted: April 18, 2006
                                  Filed: April 19, 2006
                                   ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Daniel Villalobos-Delgado appeals the 120-month prison sentence the district
     *
court imposed after Villalobos-Delgado pleaded guilty to a drug-conspiracy charge.
On appeal, counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), in which counsel raises a challenge to the sentence
imposed.




         *
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
      The sentencing challenge fails, because in his plea agreement Villalobos-
Delgado specifically agreed to receive a sentence of 120 months imprisonment. See
United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who explicitly
and voluntarily exposes himself to specific sentence may not challenge that
punishment on appeal).

       We have carefully reviewed the record in accordance with Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues. Accordingly, we affirm the
district court’s judgment, and we grant counsel leave to withdraw.
                       ______________________________




                                        -2-